DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed on January 12, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. NPL 1, a copy of US Patent Application 17/028,735 is not provided. US Patent Application 17/028,735 is published as US 2022/0091292 (see the attached PTO-892).

	Specification

The disclosure is objected to because of the following informalities: “Fig. 1” (paragraph 0023, line 3) should either be – Fig. 1A – or – Fig. 1B --; “20 ms” (unit of depth) throughout the specification should be – 20 m --.
Appropriate correction is required.

Claim Objections

Claims 6, 13, and 20 are objected to because of the following informalities:
Claims 6, 13, and 20, “20 ms” should be -- 20 m --.
 Appropriate correction is required.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 9, and 16 recite an abstract idea of “determine a set of seed points comprising minimum or maximum onsets” (mental process), “sort the set of seed points into a sorted set of seed points by absolute amplitude values of the minimum or maximum onsets associated with the set of seed points” (mental process).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application including “automatically track a set of horizons of the seismic data volume from the sorted set of seed points in an order of the absolute amplitude values of the sorted set of seed points”.
Accordingly, claims 1, 9, and 16 and their respective dependent claims 2-8, 10-15, and 17-20 are patent eligible under 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2020/0049845) in view of Pepper et al. (US 2010/0214870).

Regarding claims 1, 9, and 16, Nguyen et al. discloses a system and method (Abstract) comprising:
a processor (110); and
a memory (120) including instructions that are executable by the processor for causing the processor (Fig. 1; paragraph 0063, lines 7-9) to:
receive a seismic data volume comprising seismic information of 
subterranean formations (Abstract, lines 1-2; paragraph 0017, lines 1-5);
receive a set of seismic traces of the seismic data volume (paragraph 0035, lines 10-12);
along each seismic trace of the set of seismic traces (paragraph 0035, 
lines 12-14), 
Nguyen
automatically track a set of horizons of the seismic data volume from 
seed points (Abstract, lines 1-4) to generate a horizon representation of the seismic data volume (by truncating the surfaces such that each surface of the multi-Z horizon honors the geological boundary rule with the seismic volume, Abstract, lines 8-13); and 
generate a graphical user interface that includes the horizon 
representation for display on a display device (via data visualizer 118, GUI 130, Fig. 1; paragraph 0030, lines 1-8).

However, Nguyen et al. does not disclose
determine a set of seed points comprising minimum or maximum onsets;
sort the set of seed points into a sorted set of seed points by absolute amplitude values of the minimum or maximum onsets associated with the set of seed points;
automatically track a set of horizons of the seismic data volume from the 
sorted set of seed points in an order of the absolute amplitude values of the sorted set of seed points.

Pepper et al. discloses
determine a set of seed points comprising minimum or maximum onsets (determining extrema points associated with/near seed point(s), Abstract, lines 1-9; 305, Fig. 3);
sort the set of seed points into a sorted set of seed points (pick seed point 204 for each set of seismic data 201) by absolute amplitude values of the minimum or maximum onsets associated with the set of seed points (pick seed point, 204, based on identifying extreme points, 203, Fig. 2);
automatically track a set of horizons of the seismic data volume from the 
sorted set of seed points (311) in an order of the absolute amplitude values of the sorted set of seed points (an extrema point near the seed point, 305, must not be smaller than the user defined threshold, since if the extrema patch is smaller than the user defined threshold, the process will then halt and wait for the user to input another seed point, paragraph 0029, lines 6-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Nguyen et al. with automatically track a set of horizons of the seismic data volume from the sorted set of seed points in an order of the absolute amplitude values of the sorted set of seed points as suggested by Pepper et al. for the purpose of investigation subterranean formations.

Regarding claim 2, Nguyen et al. discloses the seismic traces comprise one-dimensional representations of portions of the seismic data volume (Z-axis), and wherein the set of horizons are automatically tracked from the one-dimensional representations of the portions of the seismic data volume to generate three-dimensional representations of the set of horizons of the subterranean formations (such a complex structure may be referred to as having multiple Z (or “multi-Z”) points at the same X and Y location within a three-dimensional (3D) X, Y and Z coordinate space of a two-dimensional (2D) or 3D seismic volume, where Z is the depth axis through the seismic volume, paragraph 0004, lines 16-21).

Regarding claims 3, 11, and 17, Nguyen et al. does not disclose:
automatically merge a first tracked horizon of the seismic data volume with a second tracked horizon of the seismic data volume to generate a combined horizon upon determining that the first tracked horizon and the second tracked horizon meet at least one auto-merging criteria.

Pepper et al. discloses automatically merge a first tracked horizon of the seismic data volume with a second tracked horizon of the seismic data volume to generate a combined horizon (paragraph 0021, lines 15-18) upon determining that the first tracked horizon and the second tracked horizon meet at least one auto-merging criteria (horizon set is readily for horizon merging, paragraph 0021, lines 16-17, implies that auto-merging criteria is satisfied).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Nguyen et al. with automatically merging tracked horizons of the seismic data volume as suggested by Pepper et al. for the purpose of generating a consistent surface.

Regarding claims 10 and 16, Nguyen et al. further discloses planning a location and route of one or more wells drilled within the subterranean formations using the horizon representation of the seismic data volume (implied by an overall drilling system for performing downhole operations for hydrogen exploration and/or production to be performed along a wellbore drilled through a formation, paragraph 0024, lines 4-17). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. in view of Pepper et al. as applied to claims 1 and 3 above, and further in view of Lyu et al. (CN 102981182).

Regarding claim 4, while Nguyen et al. as modified by Pepper et al. does not disclose the auto-merging criteria comprise a number of blocking points between the first tracked horizon and the second tracked horizon exceeding a cutoff value, a lack of overlapping data points between the first tracked horizon and the second tracked horizon, a first dip angle of the first tracked horizon and a second dip angle of the second tracked horizon being within 30% or 40% of one another, or any combination thereof, Pepper et al. discloses automatically merge a first tracked horizon of the seismic data volume (paragraph 0021, lines 15-18), as discussed above.

Lyu et al. discloses a lack of overlapping data points between the first tracked horizon and the second tracked horizon (eliminating overlapping when merging horizon segments, Abstract, lines 7-9) for polishing discontinuous seismic horizon through relevant searching and obtaining a complete horizon line through a horizon segment merging method (Abstract, lines 6-9).

While Nguyen et al. as modified by Pepper et al. and Lyu et al. does not disclose the auto-merging criteria comprise a number of blocking points between the first tracked horizon and the second tracked horizon exceeding a cutoff value, and the second tracked horizon, a first dip angle of the first tracked horizon and a second dip angle of the second tracked horizon being within 30% or 40% of one another, or any combination thereof, the limitations are optional limitations since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Nguyen et al. as modified with providing a lack of overlapping data points between the first tracked horizon and the second tracked horizon as suggested by Lyu et al. et al. for the purpose of polishing discontinuous seismic horizon through relevant searching and obtaining a complete horizon line through a horizon segment merging method.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. in view of Pepper et al. as applied to claim 1 above, and further in view of Charron (US 2004/0068377).

Regarding claim 8, Nguyen et al. as modified by Pepper et al. does not disclose the seismic traces of the seismic data volume comprise decimated seismic traces.

Charron discloses decimated seismic traces for providing a 3D depth imagery of the subsoil within an acceptable period of time and at an acceptable cost (paragraph 0001).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Nguyen et al. as modified with decimated seismic traces as disclosed by Charron for the purpose of providing a 3D depth imagery of the subsoil within an acceptable period of time and at an acceptable cost.

	Allowable Subject Matter

Claims 5-7, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein system and method comprising exclude the additional seed points from the sorted set of seed points prior to automatically tracking a second horizon of the set of horizons from a second seed point of the sorted set of seed points (claims 5, 12, 19) or automatically assign a first neighboring point of the first seed point as part of a first horizon, wherein the first neighboring point comprises a first onset that is within 20% of a first seed onset of the first seed point and a first depth value that is within 20 ms from a first seed depth value of the first seed point; and automatically assign a second neighboring point of the first neighboring point as part of the first horizon, wherein the second neighboring point comprises a second onset that is within 20% of the first seed onset of the first seed point and a second depth value that is within 20 ms from the first seed depth value of the first seed point (claims 6, 13, 20) or stop automatically tracking a second horizon of the set of horizons where the second horizon abuts a first horizon that was previously tracked (claims 7, 14) or the auto-merging criteria comprise a number of blocking points between the first tracked horizon and the second tracked horizon exceeding a cutoff value, and a first dip angle of the first tracked horizon and a second dip angle of the second tracked horizon being within 30% or 40% of one another (claim 18) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen (US 2022/0091292) discloses an automated extraction of horizon patches from seismic data (Abstract). However, Nguyen does not qualify as prior art under MPEP 717.01 and 37 CFR 1.130(a).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 9, 2022